Douglas, J.,
dissenting. The four members of the Franklin County Board of Elections, respondents, voted on motions to deny Joseph W. Testa’s withdrawal of his candidacy for the Republican nomination for Franklin County Recorder and to count but not certify the votes which had been cast for Testa in the primary election. Their votes resulted in two-to-two ties. The Secretary of State, pursuant to statute, broke the tie by voting to allow the withdrawal of Testa’s candidacy. The Secretary of State directed respondents to not officially count or certify the votes cast for Testa in the election.
Relators Dennis White and Leonard Hart initiated this original action seeking a writ of mandamus to compel respondents to count the primary ballots cast for Testa as the Republican nominee for county recorder and to certify the results of the election. I would deny the writ. As the majority does not do so, I respectfully dissent.
R.C. 3501.11 provides, in part, that “[i]n all cases of a tie vote or a disagreement in the board, if no decision can be arrived at, the director or chairman shall submit the matter in controversy to the secretary of state, who shall summarily decide the question and his decision shall be final.” (Emphasis added.) In compliance with the statutory mandate, the Secretary of State exercised his discretion and decided that Testa should be allowed to withdraw as a candidate for county recorder and that the votes cast for Testa should not be counted or certified. Pursuant to the statute, this decision is final, and respondents were not and are not at liberty to disregard the Secretary of State’s decision. A writ of mandamus should not issue to negate this final decision of the Secretary of State.
*10It is well established in our jurisprudence that, absent an abuse of discretion, a writ of mandamus will not issue to compel a public body or official to act in a certain way on a discretionary matter. See, e.g., State ex rel. Veterans Serv. Office v. Pickaway Cty. Bd. of Commrs. (1991), 61 Ohio St.3d 461, 463, 575 N.E.2d 206, 207. There is no indication that the Secretary of State abused his discretion in resolving the issues in favor of Testa’s withdrawal as a candidate. We should not be substituting our judgment for that of the Secretary of State — especially where the statute says his decision is final.
The majority says, however, that the casting of a tie-breaking vote by the Secretary of State is a decision “subject to judicial review * * * for fraud, corruption, abuse of discretion, or a clear disregard of statutes or applicable legal provisions.” In support of this proposition, the majority cites State ex rel. Clinard v. Greene Cty. Bd. of Elections (1990), 51 Ohio St.3d 87, 554 N.E.2d 895. Clinard is not, however, authority for the majority’s statement. Clinard is a case involving the finality of decisions of county boards of elections and has nothing to do with R.C. 3501.11 and the finality of decisions of the Secretary of State. Thus, it is inaccurate to cite Clinard for the proposition for which it is cited.
A similar inaccuracy appears in State ex rel. Ruehlmann v. Luken (1992), 65 Ohio St.3d 1, 598 N.E.2d 1149, where the majority cites State ex rel. Ferguson v. Brown (1962), 173 Ohio St. 317, 19 O.O.2d 227, 181 N.E.2d 890 (overruled in part in State ex rel. Saffold v. Timmins [1970], 22 Ohio St.2d 63, 51 O.O.2d 95, 258 N.E.2d 112), for the proposition that the Secretary of State’s decisions which are otherwise final may be reviewed for fraud, corruption, abuse of discretion or a clear disregard of statutes or court determinations. Ferguson dealt only with the Secretary of State's final decisions regarding the validity or invalidity of nominating petitions. Furthermore, the court in Ferguson supported its determination regarding the authority to review a Secretary of State’s final decisions by citing State ex rel. Flynn v. Cuyahoga Cty. Bd. of Elections (1955), 164 Ohio St. 193, 57 O.O. 402, 129 N.E.2d 623, paragraph one of the syllabus (overruled on other grounds in State ex rel. Schenck v. Shattuck [1982], 1 Ohio St.3d 272, 1 OBR 382, 439 N.E.2d 891), which, again, dealt with the finality of a decision by a county board of elections and not with a final decision of the Secretary of State.
By issuing a writ directly to the board of elections, the majority ignores R.C. 3501.11, and by bypassing the Secretary of State, the majority treats the Secretary of State and the law as though they do not exist. Whatever magic wand the majority uses for this inexplicable action does not, fortunately, make *11the real law disappear and it remains as part of the statute to be properly construed at some future time.
Today, the majority stands the law of mandamus on its head. In the process, the majority has ignored the dictates of R.C. 3501.11 and has substituted its judgment for that of the Secretary of State whose decision is, in a case like the one now before us, final. The majority does all of this by relying on authority which governs county boards of elections — not the Secretary of State.
Because I do not agree with the judgment or the reasoning of the majority, I must respectfully dissent.